Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 1 of 13 PAGEID #: 223




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

NOVUS GROUP, LLC,                              )   Case No. 2:19-cv-00208
                                               )
                        Plaintiff,             )   Chief Judge Edmund A. Sargus
                                               )
v.                                             )   Magistrate Judge Elizabeth Preston Deavers
                                               )
PRUDENTIAL FINANCIAL INC.,                     )
ET AL.,                                        )
                                               )   JURY DEMAND ENDORSED HEREON
                        Defendants.            )


      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED
                            COMPLAINT

       Defendants, Prudential Financial, Inc., The Prudential Insurance Company of America,

Pruco Life Insurance Company, Pruco Life Insurance Company of New Jersey, Prudential

Annuities, Inc., Prudential Annuities Life Assurance Corporation, and Prudential Annuities

Distributors, Inc. (collectively, “Defendants”), submit their answer and affirmative defenses to the

Amended Complaint (ECF No. 21) of Plaintiff, Novus Group, LLC, as follows:

                                               Parties

       1.        Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 1 of the Amended Complaint and therefore

deny the same.

       2.        Defendants admit that Prudential Financial, Inc. is a publicly-traded New Jersey

corporation with a principal place of business in New Jersey, but Defendants deny any remaining

allegations contained in Paragraph 2 of the Amended Complaint.

       3.        Defendants admit that The Prudential Insurance Company of America is a New

Jersey corporation with a principal place of business in New Jersey and is a wholly-owned
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 2 of 13 PAGEID #: 224




subsidiary of Prudential Financial, Inc., but Defendants deny any remaining allegations contained

in Paragraph 3 of the Amended Complaint.

       4.        Defendants admit that Pruco Life Insurance Company is an Arizona corporation

with a principal place of business in New Jersey and is an indirect wholly-owned subsidiary of

Prudential Financial, Inc., but Defendants deny any remaining allegations contained in Paragraph

4 of the Amended Complaint.

       5.        Defendants admit that Pruco Life Insurance Company of New Jersey is a New

Jersey corporation with a principal place of business in New Jersey and is an indirect wholly-

owned subsidiary of Prudential Financial, Inc., but Defendants deny any remaining allegations

contained in Paragraph 5 of the Amended Complaint.

       6.        Defendants admit that Prudential Annuities, Inc. is a Delaware corporation with a

principal place of business in Connecticut and is an indirect wholly-owned subsidiary of Prudential

Financial, Inc., but Defendants deny any remaining allegations contained in Paragraph 6 of the

Amended Complaint.

       7.        Defendants admit the allegations contained in Paragraph 7 of the Amended

Complaint.

       8.        Defendants admit the allegations contained in Paragraph 8 of the Amended

Complaint.

       9.        Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 9 of the Amended Complaint and therefore

deny the same.

       10.       Defendants deny the allegations contained in Paragraph 10 of the Amended

Complaint.



                                                  2
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 3 of 13 PAGEID #: 225




                                      Jurisdiction and Venue

       11.       Defendants admit the allegations contained in Paragraph 11 of the Amended

Complaint.

       12.       Defendants admit the allegations contained in Paragraph 12 of the Amended

Complaint.

       13.       Defendants admit the allegations contained in Paragraph 13 of the Amended

Complaint.

                                   Facts Common to All Counts

       14.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 14 of the Amended Complaint and therefore

deny the same.

       15.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 15 of the Amended Complaint and therefore

deny the same.

       16.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 16 of the Amended Complaint and therefore

deny the same.

       17.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 17 of the Amended Complaint and therefore

deny the same.

       18.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 18 of the Amended Complaint and therefore

deny the same.



                                                  3
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 4 of 13 PAGEID #: 226




       19.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 19 of the Amended Complaint and therefore

deny the same.

       20.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 20 of the Amended Complaint and therefore

deny the same.

       21.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 21 of the Amended Complaint and therefore

deny the same.

       22.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 22 of the Amended Complaint and therefore

deny the same.

       23.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 23 of the Amended Complaint and therefore

deny the same.

       24.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 24 of the Amended Complaint and therefore

deny the same.

       25.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 25 of the Amended Complaint and therefore

deny the same.

       26.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 26 of the Amended Complaint and therefore



                                                  4
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 5 of 13 PAGEID #: 227




deny the same.

       27.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 27 of the Amended Complaint and therefore

deny the same.

       28.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 28 of the Amended Complaint and therefore

deny the same.

       29.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 29 of the Amended Complaint and therefore

deny the same.

       30.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 30 of the Amended Complaint and therefore

deny the same.

       31.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 31 of the Amended Complaint and therefore

deny the same.

       32.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 32 of the Amended Complaint and therefore

deny the same.

       33.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 33 of the Amended Complaint and therefore

deny the same.

       34.       Defendants lack knowledge or information sufficient to form a belief as to the truth



                                                  5
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 6 of 13 PAGEID #: 228




or accuracy of the allegations contained in Paragraph 34 of the Amended Complaint and therefore

deny the same.

       35.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 35 of the Amended Complaint and therefore

deny the same.

       36.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 36 of the Amended Complaint and therefore

deny the same.

       37.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 37 of the Amended Complaint and therefore

deny the same.

       38.       Defendants lack knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations contained in Paragraph 38 of the Amended Complaint and therefore

deny the same.

       39.       Defendants deny the allegations contained in Paragraph 39 of the Amended

Complaint.

       40.       Defendants deny the allegations contained in Paragraph 40 of the Amended

Complaint.

       41.       Defendants deny the allegations contained in Paragraph 41 of the Amended

Complaint.

       42.       Defendants admit that Pruco Life Insurance Company offers an enhanced death

benefit rider named “Legacy Protection Plus” as an optional benefit rider that purchasers of

Prudential Premier Retirement variable annuities can elect at the time they purchase their contract,



                                                  6
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 7 of 13 PAGEID #: 229




but Defendants deny any remaining allegations contained in Paragraph 42 of the Amended

Complaint.

       43.     Defendants deny the allegations contained in Paragraph 43 of the Amended

Complaint, including all subparagraphs.

       44.     Defendants deny the allegations contained in Paragraph 44 of the Amended

Complaint.

       45.     Defendants deny the allegations contained in Paragraph 45 of the Amended

Complaint.

       46.     Defendants deny the allegations contained in Paragraph 46 of the Amended

Complaint.

       47.     Defendants deny the allegations contained in Paragraph 47 of the Amended

Complaint.

                COUNT I – MISAPPROPRIATION OF TRADE SECRETS
                      [Uniform Trade Secrets Act, as adopted by
                          Ohio (Ohio R.C. §§ 133.61 et seq.),
                       New Jersey (N.J.S.A. 56:15-1 et seq.), and
                    Connecticut (Conn. Gen. Stat. §§ 35-50 et seq.)]

       48.     Defendants incorporate by reference their responses to Paragraphs 1 through 47 as

though fully rewritten herein.

       49.     Defendants deny the allegations contained in Paragraph 49 of the Amended

Complaint.

       50.     Defendants deny the allegations contained in Paragraph 50 of the Amended

Complaint.

       51.     Defendants deny the allegations contained in Paragraph 51 of the Amended

Complaint.



                                               7
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 8 of 13 PAGEID #: 230




       52.     Defendants deny the allegations contained in Paragraph 52 of the Amended

Complaint.

       53.     Defendants deny the allegations contained in Paragraph 53 of the Amended

Complaint.

       54.     Defendants deny the allegations contained in Paragraph 54 of the Amended

Complaint.

       55.     Defendants deny the allegations contained in Paragraph 55 of the Amended

Complaint.

             COUNT II – UNJUST ENRICHMENT UNDER NEW JERSEY LAW

       56.     Defendants incorporate by reference their responses to Paragraphs 1 through 55

above as though fully rewritten herein.

       57.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

unjust enrichment claim, Defendants deny the allegations contained in Paragraph 57 of the

Amended Complaint.

       58.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

unjust enrichment claim, Defendants deny the allegations contained in Paragraph 58 of the

Amended Complaint.

       59.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

unjust enrichment claim, Defendants deny the allegations contained in Paragraph 59 of the

Amended Complaint.

       60.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

unjust enrichment claim, Defendants deny the allegations contained in Paragraph 60 of the

Amended Complaint.



                                                 8
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 9 of 13 PAGEID #: 231




       61.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

unjust enrichment claim, Defendants deny the allegations contained in Paragraph 61 of the

Amended Complaint.

                COUNT III – CONVERSION UNDER NEW JERSEY LAW

       62.     Defendants incorporate by reference their responses to Paragraphs 1 through 61 as

though fully rewritten herein.

       63.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

conversion claim, Defendants deny the allegations contained in Paragraph 63 of the Amended

Complaint.

       64.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

conversion claim, Defendants deny the allegations contained in Paragraph 64 of the Amended

Complaint.

       65.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

conversion claim, Defendants deny the allegations contained in Paragraph 65 of the Amended

Complaint.

       66.     To the extent any response is required following the Court’s dismissal of Plaintiff’s

conversion claim, Defendants deny the allegations contained in Paragraph 66 of the Amended

Complaint.

       67.     Defendants deny any allegations contained in the “WHEREFORE” clause at the

end of the Amended Complaint.

       68.     Defendants deny any allegations not specifically admitted herein.

                                 AFFIRMATIVE DEFENSES

       1.      The Amended Complaint fails to state a claim upon which relief may be granted.



                                                 9
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 10 of 13 PAGEID #: 232




          2.    Any damages alleged to have been suffered by Plaintiff were proximately caused

by Plaintiff’s own conduct, acts, and/or omissions, and not the conduct of Defendants.

          3.    Any damages alleged to have been suffered by Plaintiff were proximately caused

by the conduct, acts, and/or omissions of another, or others, over whom Defendants had no control

and for whose conduct Defendants are not legally liable.

          4.    Plaintiff has failed to mitigate its damages, if any.

          5.    Plaintiff’s claims are barred by the doctrines of waiver and estoppel.

          6.    Plaintiff’s claims are barred by the doctrine of unclean hands.

          7.    Plaintiff’s claims are barred by the doctrine of laches.

          8.    Plaintiff’s claim for punitive damages fails because Defendants at all times acted

in good faith and without malice, reckless indifference to rights, or other improper motives, and

Plaintiff has failed to allege facts sufficient to permit an award of punitive damages. Further, any

claim for punitive damages is subject to constitutional limitations, which are not satisfied under

the circumstances presented in this case.

          9.    Plaintiff’s claims seek to stifle ordinary competition or otherwise contravene public

policy.

          10.   Plaintiff’s claims fail because Plaintiff failed to take reasonable steps to protect the

secrecy of its alleged trade secrets.

          11.   Plaintiff’s claims fail because Plaintiff’s alleged trade secrets are and have at all

relevant times been in the public domain.

          12.   Plaintiff’s claims fail because Legacy Protection Plus was independently developed

without reference to or knowledge of Plaintiff’s alleged trade secrets.

          13.   Plaintiff is not entitled to injunctive relief, because any injury to it is not immediate



                                                   10
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 11 of 13 PAGEID #: 233




and irreparable, Plaintiff would have an adequate remedy at law, the balance of hardships favors

no injunction, and the public interest is best served by no injunction.

       14.     Defendants reserve the right to raise additional affirmative defenses to the

Amended Complaint as the same become known during the course of discovery and/or trial herein.

       WHEREFORE, having fully answered, Defendants demand that Plaintiff’s Amended

Complaint be dismissed, that Defendants be awarded all costs, expenses, and attorneys’ fees, and

that this Court enter all other relief that this Court deems just and proper.




                                                  11
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 12 of 13 PAGEID #: 234




                                             Respectfully submitted,

                                             /s/ Rachael L. Rodman
                                             Rachael L. Rodman (0073872)
                                             Trial Attorney
                                             ULMER AND BERNE, LLP
                                             65 East State Street, Suite 1100
                                             Columbus, Ohio 43215
                                             614.229.0038 (telephone)
                                             614.229.0039 (facsimile)
                                             rrodman@ulmer.com

                                             Michael N. Ungar (0016989)
                                             ULMER & BERNE LLP
                                             Skylight Office Tower
                                             1660 West Second Street, Suite 1100
                                             Cleveland, OH 44113
                                             Tel: (216) 583-7000
                                             Fax: (216) 583-7001
                                             mungar@ulmer.com

                                             Michael P. Sandonato (pro hac vice)
                                             Christopher P. Borello (pro hac vice)
                                             Joshua D. Calabro (pro hac vice)
                                             VENABLE LLP
                                             1290 Avenue of the Americas, 20th Floor
                                             New York, NY 10104
                                             212.218.2100 (telephone)
                                             212.218.2200 (facsimile)
                                             msandonato@venable.com
                                             cborello@venable.com
                                             jdcalabro@venable.com

                                             Attorneys for Defendants


                                       JURY DEMAND

      Defendants hereby request trial by jury for all issues so triable.


                                             /s/ Rachael L. Rodman
                                             Rachael L. Rodman (0073872)




                                                12
Case: 2:19-cv-00208-EAS-EPD Doc #: 38 Filed: 10/09/19 Page: 13 of 13 PAGEID #: 235




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2019, a true and correct copy of the foregoing was
electronically filed with the Court and served on all counsel of record via CM/ECF.

                                           /s/ Rachael L. Rodman
                                           Rachael L. Rodman (0073872)




                                             13
